Citation Nr: 1630566	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran retired in November 1983 with over 26 years of active duty.

This case came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2015, the Board remanded the matter for the purpose of further development, to include an updated nexus opinion.  There has been substantial compliance with its remand instructions, so the Board may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Hearing loss was not shown in service.

2. Hearing loss was not shown to a compensable degree within one year of service; symptoms of hearing loss were not continuous since service.

3. Hearing loss is not causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with hearing loss.  Disease of the nervous system, which has been found to include sensorineural hearing loss, is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In deciding the claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran claims entitlement to service connection for bilateral hearing loss.  He asserts that exposure to acoustic trauma during service caused his current hearing loss.  

Here, the first two elements of the Veteran's claim (in-service event and current disability) have been established.  First, VA has conceded in-service exposure.  See August 2012 statement of the case.  Further, a July 2012 VA examination, among other evidence, establishes a current hearing disability.  See also March 2016 Private Audiological Examination (documenting thresholds in both ears of over 30 decibels at each of the frequencies 500, 1000, 2000, and 4000 Hertz); 38 C.F.R. § 3.385.

The remaining question is whether there is a causal nexus between the in-service noise exposure and the Veteran's current bilateral hearing loss.  The Board will first review the medical evidence.

The service treatment records document three separate tests of hearing acuity.  The first test was undertaken as part of the December 1970 reenlistment examination showing whisper test results of 15/15.  Based on this test, hearing loss was not shown upon enlistment.

On a November 1980 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
10

Again, hearing loss was not shown at that time.  Shortly before the Veteran's discharge, a June 1982 audiological assessment revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
10
LEFT
5
0
10
0
5

For purposes of VA compensation benefits, hearing loss was not shown at the time of service separation.  Therefore, despite in-service noise exposure, hearing loss was not documented in any of the service treatment records.

Post-service evidence reveals no evidence of hearing loss for many years after service.  A December 2008 audiological examination conducted by a private physician resulted in the following findings:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
5
5
20
LEFT
15
20
0
10
25

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  (The Board notes that the examination report does not indicate which word list was used.)  Because testing revealed "essentially normal hearing in both ears," the private audiologist did not offer any etiological opinion with respect to hearing loss.  In treatment records from later that month, the private physician noted that the Veteran "has had a lot of noise exposure," but did not discuss when the noise exposure occurred (e.g. during service or after service).  Further, this evidence does not show hearing loss for VA compensation purposes.

On the authorized audiological evaluation in July 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
20
15
25
LEFT
25
30
15
35
30

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 64 percent in the left ear. This is the first medically documented evidence of hearing loss sufficient to meet the threshold for VA compensation purposes.

The July 2012 VA examiner provided a negative nexus opinion but it has been assigned little probative value on the question of etiology as discussed in the August 2015 remand.  

In February 2016, a VA examiner provided a nexus opinion based on review of the file.  The examiner reviewed the entire claims file, including the in-service audiological examinations and the July 2012 VA audiological examination results.  The examiner noted that acoustic trauma in-service had been conceded.  He further noted that the in-service audiograms showed thresholds within normal limits and that there was "no significant change in hearing thresholds while in service."  He noted that noise trauma can cause temporary or permanent hearing loss which is "greatest at the time of the noise exposure and can recover partially or fully after noise trauma."  He noted that an "Institute of Medicine study did not find evidence of delayed onset hearing loss in humans."

On the basis of his review of the evidence and relevant medical literature, the audiologist concluded that it was less likely than not that the Veteran's hearing loss was related to or caused by noise trauma during service.  He again noted normal in-service audiograms, the absence of a significant threshold shift during service, and the previously noted medical literature discussing the likelihood of delayed onset of hearing loss due to noise exposure.

Finally, a March 2016 private audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
--
30
LEFT
35
35
40
--
45

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  (The examination report does not indicate which word list was used.)  The private audiologist did not offer an etiological opinion.

The Veteran's VA medical treatment records do not contain any other findings or evidence that support his contention that his bilateral hearing loss was the result of in-service noise exposure.  At best, they are silent; at worst, they further document that he did not have significant complaints of hearing loss until he made his claim 

The record also contains the Veteran's own assertions that his current hearing loss is the result of in-service noise exposure and that a private physician diagnosed him with nerve damage.  See Decision Review Officer Hearing Transcript at pp. 22-26.

While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. decreased hearing); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find lay statements competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a layman regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  

In this case, the etiological opinions of this Veteran, who lacks training in a medical profession and whose opinions address a complex acoustic and medical history which includes a delay of many decades before the onset of symptoms, are not competent evidence of the etiology of bilateral hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's assertion regarding the diagnosis of "nerve damage" by his primary care physician does not address the determinative issue in this matter:  whether there is a causal nexus between his current hearing loss and in-service acoustic trauma.  The existence of sensorineural hearing loss has been established, so the Board need not further discuss or address the "nerve damage" diagnosis.

The Board will next consider whether the claim should be granted on the basis of chronicity of symptomatology.  As the above evidence demonstrates, the Veteran had normal hearing during his active service, including at an audiological examination performed shortly before his discharge, the record does not indicate that he complained of hearing loss for many years after his discharge, and a December 2008 evaluation by a private audiologist showed no hearing loss.  In short, the record indicates an absence of symptoms for almost 30 years after the Veteran's active service and contains strong evidence that he did not have hearing loss at his discharge or for more than 25 years after his discharge.  Therefore, a grant based on continuity of symptomatology is not warranted.

Next, the Veteran asserts that his ship was stationed off the coast of Vietnam and his hearing was affected when the ship fired into Vietnam in support of ground operations.  (He has also indicated that he volunteered for duty on small boats that navigated the inland waterways, but did not indicate whether a boat he was on was attacked.)  Even assuming that he is a combat veteran, potentially triggering the  38 C.F.R. § 1154(b) combat presumptions, the claim fails on the nexus element because § 1154(b) does not relieve combat veterans of the need to demonstrate a causal nexus.   See Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  

The Board recognizes that the presumption may be used to establish that the Veteran "incurred a permanent hearing disability in service," potentially reducing the proof needed to demonstrate a nexus.  Reeves v. Shinseki, 682 F.3d 988, 1001 (Fed. Cir. 2012).  However, unlike in Reeves, here the record contains clear and convincing evidence (including the Veteran's own denials of hearing difficulties) that he did not experience hearing loss for compensation purposes during service or for over 25 years after service.  See November 1980 Report of Medical Examination (normal hearing), June 1982 Report of Medical Examination (normal hearing), December 2008 Private Audiological Examination (normal hearing); see also November 1980 Report of Medical History (denying he "ever had or have now . . . hearing loss . . . ."); February 2016 VA Examination (noting no significant threshold shifts during service and long delay in onset of symptoms).  

Consequently, even giving the Veteran the benefit of the § 1154(b) combat presumption, the claim can only succeed if there is evidence of a causal nexus between the conceded in-service acoustic trauma and his current disability.  The only competent medical evidence regarding the etiology of his bilateral hearing disability is in the February 2016 VA examiner's nexus opinion, which found that there was no medical nexus between the two. 

The Veteran has argued that the February 2016 VA examiner's nexus opinion is inadequate and/or should be given no probative weight.  The opinion is adequate.  Specifically, as to probative value, the opinion is thoroughly explained, factually accurate, and persuasively reasoned.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (discussing factors that give a medical opinion probative weight).  Of note, the examiner reviewed the in-service treatment records and found no significant threshold shifts during the Veteran's active service as well as normal hearing at discharge.  The examiner also noted the long delay in onset of symptoms and medical literature suggesting a delayed-onset is unlikely.  He concluded based on his review of the entire record that it was less likely than not that the Veteran's current bilateral hearing disability was causally related to his in-service acoustic trauma.

The Veteran also argued that the examiner's characterization of the available audiograms as "serial audiograms" is inaccurate because there were only two in-service audiograms.  He asserted that this alleged inaccurate characterization by the examiner undermines his reasoning and conclusions.  See Appellant's June 2016 Post-Remand Brief, p.5.  However, it is reasonable to conclude that the term "serial" means, in this context, "performing a series of similar acts over a period of time."  See Merriam-Webster 's Collegiate Dictionary 1136 (11th ed. 2012).  

Reading the report as a whole, the examiner's point was that there were audiograms performed on different dates permitting comparison in changes in hearing acuity over time, which is consistent with the record.  Even assuming he was referring only to in-service audiograms, the Board will not presume, in the context of the examiner's entire discussion, that the examiner was mistakenly suggesting that there were many in-service audiograms available rather than only two.  The Board will not reject the opinion because of, at worst, inartful grammar.

The Veteran also argued that there "was a demonstrated shift in thresholds between 1980 and 1982."  However, the Veteran's contention is contrary to the record.  In fact, the examiner opined that there was "no significant change in hearing thresholds while in service."  See February 2016 VA Examiner's Nexus Opinion.  The examinations do not reveal any threshold shifts of more than 10db and include at least one downward shift at 4000 Hz.  The examiner's conclusion that any observed shifts were not "significant" is a medical judgment the examiner is competent to make.  Neither the Veteran nor his representative who forwarded the argument, have shown expertise in the field to contradict the examiner.  Therefore, the examiner's reasoning with respect to threshold shifts supports his ultimate conclusion.

Next, the Veteran reliance on Peters v. Brown, 6 Vet. App. 540, 543 (1994) is unpersuasive.  See Appellant's June 2016 Post-Remand Brief, p.5.  First, Appellate's Post-Remand Brief  inaccurately quotes the decision as:  "absence of service medical records showing hearing difficulties was insufficient to overcome the veteran's testimony of exposure and medical evidence of a present hearing loss consistent with noise exposure."  In fact, the decision reads:  "the absence of service medical records alone is an insufficient basis for denying service connection to a combat veteran who has submitted satisfactory lay or other evidence indicating service incurrence of a disease or injury."  Peters, 6 Vet. App. at 543 (relying on 38 C.F.R. § 1154(b)).  (As discussed above, to give the Veteran the benefit of every doubt, the Board assumes, but does not decide, that he qualifies for § 1154(b) combat presumptions.)

Peters specifically noted that "absence of service medical records alone is an insufficient basis . . ."  Peters, 6 Vet. App. at 543 (emphasis added).  Here, unlike in Peters, the record contains in-service audiograms which show no significant threshold shifts and normal hearing during service (and close to discharge) as well as a documented decades-delayed onset of hearing loss and a negative nexus opinion from a qualified VA examiner.  See, e.g., December 2008 Private Audiological Examination (documenting no hearing disability).  Neither the examiner nor the Board need rely on absence of service medical records alone to conclude that the Veteran's hearing loss is less likely than not related to his in-service noise exposure.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in reporting symptoms).

The Veteran also takes issue with the examiner's reliance on an Institute of Medicine 2006 report "Noise and Military Service:  Implications for Hearing Loss and Tinnitus."  While the examiner did not identify the report by name, the context (including the examiner's description, the fact that the report is well-known and often referred to, and the contents of the report matching the examiner's description) permits the Board to conclude that the Institute of Medicine 2006 report is the report to which the examiner refers.  See also Appellant's June 2016 Post-Remand Brief, p.5 (discussing the same report based on the examiner's description).  

The Board finds that the examiner's summary accurately characterizes the conclusions in the 2006 report which was:  "The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  See Institute of Medicine:  "Noise and Military Service:  Implications for Hearing Loss and Tinnitus," p.203 (2006).  While the report was a literature review and analysis of the current evidence rather than a separate "study," the examiner's summary of the report is accurate and his reliance on the report is justified.

The Veteran contends that a more recent study undermines the conclusions of the examiner and the IoM 2006 report.  See Appellant's June 2016 Post-Remand Brief, p.6 (citing an article entitled "Adding Insult to Injury:  Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss").  The article discusses findings relating to a study involving mice, not humans.  Sharon G. Kujawa and M. Charles Liberman, Adding Insult to Injury:  Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss, The Journal of Neuroscience, November 11, 2009, 14077.  

Moreover, the article uses language such as "results suggest," "should decrease the robustness of stimulus coding," "can lead to," and "may contribute to."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").

In any case, the article is general in nature rather than specific to this Veteran.  Information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts."  Sacks v. West, 11 Vet.App. 314, 316-17 (1998).  

Here, the referenced article is too general, too speculative in nature, and, most importantly, too medically complex in its analysis for the Board (or the Veteran or his representatives) to apply to the facts of this case on its own.  The February 2016 VA examiner discussed the medical literature he thought most relevant and the Board will not reject his conclusions in favor of the Board's, the Veteran's, or his representatives' interpretation of the Journal of Neuroscience article.  Doing so would amount to basing a decision on an "unsubstantiated lay medical opinion."  Sacks, 11 Vet. App. at 317.  The Board gives the Journal of Neuroscience article little probative weight either for or against the Veteran's claim.

As for the other medical articles submitted by the Veteran earlier in the process, the same analysis applies.  They are simply too general in nature to have probative weight in favor of the Veteran's claim in the absence of competent medical opinion explaining and affirming their applicability to the facts of this case.  Sacks, 11 Vet. App. at 317.

There are no other competent medical opinions in the record.  Although the Veteran indicated he would obtain such opinions from his private physician or his private audiologist, the record contains no such opinions.  See Decision Review Officer Hearing Transcript at pp. 24-26.

The February 2016 VA examiner's etiological opinion is competent and credible evidence of the etiology of the Veteran's bilateral hearing disability.  The VA examiner's opinion is adequate and, further, the reasoning and analysis is of significant probative value.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The VA examiner's opinion is also supported by the absence in the record of any complaint regarding hearing loss for over 25 years following the Veteran's separation from service.  See Maxson, 230 F.3d at 1333; see also December 2008 Letter from Private Physician (noting the Veteran denied "difficulty hearing" and noting that testing "revealed essentially normal hearing in both ears").

The Veteran has been afforded ample opportunity to furnish medical and other evidence in support of his claim, but he has submitted no competent medical evidence contrary to the findings of the VA examiner.  See 38 U.S.C.A. § 5107(a).  The Board concludes that there is no competent etiological link between the Veteran's current bilateral hearing disability and his active service.

Accordingly, after considering the evidence of record in its entirety, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Thus, the benefit of the doubt rule does not apply, and the appeal is denied. 

Finally, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions including in March 2009 prior to the initial adjudication of his claim.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Therefore, VA satisfied its duties to notify the Veteran.

Next, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  He has not  identified any other relevant records not associated with the claims file.  Therefore, VA has made every reasonable effort to obtain all records relevant to the claim.

VA also satisfied its duty to obtain medical examinations.  The Veteran was examined in July 2012 in connection with the claim on appeal.  While the resulting nexus opinion was found inadequate, the VA obtained an updated, February 2016 nexus opinion which is adequate as the VA examiner reviewed the Veteran's pertinent medical history, including the audiograms and other pertinent medical evidence of record, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Moreover, as discussed more thoroughly above, the February 2016 opinion, particularly when viewed in the context of the entire record, contains a thorough rationale based on accurate factual and medical histories.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


